ON MOTION FOR REHEARING.
KRUEGER, Judge.
The State, by and through its able District Attorney, has filed an exhaustive motion for rehearing and made a very ingenious argument in support of the contention that we erred, first, in holding the evidence insufficient to establish the appellant’s connection with the death of Franklin; and, second that the introduction in evidence of the forged checks was not admissible on the theory that they showed a motive for the commission of the alleged offense. These matters were fully discussed by us in the original opinion and we do not think that we could add anything which would more clearly express our views on the subject under consideration than what we have already said. However, in view of the ardent and enthusiastic presentation of the State’s contention, we will make a few pertinent observations.
The State’s case rests entirely upon circumstantial evidence. The law relative to the sufficiency of circumstantial evidence, to sustain a conviction, need not be re-stated here as it has been heretofore stated by this court in numerous cases. For a discussion of the same, we refer to the case of Clifton v. State, 39 Tex. Cr. R. 619. The rule there announced has been consistently adhered to by this court.
We do not believe that the facts and circumstances proved connect appellant with the death or murder of J. C. Franklin. How, where, by whom and by what means Franklin came to his death is not shown by the evidence. Much stress is laid in the argument on isolated circumstances. For instance, the State earnestly insists that there is evidence in the record showing that the shoes of the appellant, a day or two after the commission of the alleged offense, were muddy, and that the mud on these shoes was similar to that on the bank of the San Jacinto River, where the purported body of Franklin was discovered in his car. However, there is no evidence that the dirt was different from any soil in and about Houston, nor were any tracks of any lady found in and about the car. If the ground was muddy, a lady’s tracks would easily be visible. Much stress is also laid *362on the fact that there was blood on her shoes, but there is nothing to show that it was human blood. It is also claimed that there was blood on her stockings and that there was human blood on her gloves, but there is nothing to show that this blood corresponded with that of J. C. Franklin or that it did not come from any other source. There is nothing to show just how Franklin came to his death, but if it be conceded that he died as a result of violence, there is nothing which connects appellant with that violent act except suspicious circumstances which are not of sufficient cogency and probative force to justify her conviction. Certainly there is nothing to exclude the possibility that some one besides the appellant may have committed the offense.
We are not going to enter upon an extensive discussion of all the circumstances in this case as the matter has already been discussed at length in the original opinion. The prosecuting attorney and the officers are to be commended for the diligent efforts made in their endeavor to unravel the mystery which confronted them. That they failed to connect the accused with the murder of J. C. Franklin is not their fault.
Now, with reference to the admission in evidence of the forged checks, it was shown that the checks made payable to Abel, Anderson, Stowers, Burleson and Roselle, were dated in the months of September and October, 1941, long after appellant contacted the States witnesses Usher, Rankin, Linn, Louvier, and Latham, and sought to employ each of them to beat up Franklin sufficiently to put him in the hospital. These alleged forgeries were extraneous offenses and were offered in evidence upon the theory that they showed a motive for the murder of Franklin. The State’s contention in the court below, as well as in this court, is that she sought to get Franklin out of the way in order to prevent the discovery of these forgeries. The evidence fails to support such a theory because these forgeries were committed subsequent to the time she sought to induce the named persons to beat up Franklin. But even if these forgeries had been committed previous to the time she sought to employ these parties to beat up Franklin, we fail to understand how it would have prevented the discovery of the forgeries. Any member of the Board of Directors could have discovered them as well as Franklin. But she did not want him killed. She merely wanted him beat up. Consequently the forged checks did not establish a motive as contended for by the State.
The motion for rehearing is overruled.
*363The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.